ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Steward Machine Company, Inc.                )      ASBCA No. 61953
                                             )
Under Contract No. W91 l WN-14-C-0005        )

APPEARANCES FOR THE APPELLANT:                      Angela M. Richie, Esq.
                                                    David A. Erhart, Esq.
                                                    Denise M. Motta, Esq.
                                                     Gordon Rees Scully Mansukhani, LLP
                                                     Louisville, KY

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Richard J. Sprunk, Esq.
                                                    Shawn R. Pistner, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Pittsburgh

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 1, 2019


                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61953, Appeal of Steward Machine
Company, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals